UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 18-1687


ERIC YOUNG, Individually and on behalf of all others similarly situated;
DUSTIN ALLEN; LISA BAILEY; JANIE BARKER; MITCHELL BECKER;
JONATHAN BENNETT; ERIC BISCHOFF; TIMOTHY BLACK; BRIAN
BOGGS; ERIC BORN; EMMANUEL BOUYIOULIS; JONATHAN BROWN;
TODD BRYANT; ANITA BURCH; DONALD CALHOUN; JEREMY
CANTLEY; JANINE CAPOCEFALO; JERRY CARROLL; DAVID CARUBIA;
ROBERT CAVENDER; JAMIE CERVONE; JOSHUA CLARK; DAVID
CLEMENTS; DEBBIE CLEMINS; DYLAN CLEMINS; BETHANY COOK;
DANNY COSPER; JASON CRIMMEL; JEREMY CROSCO; JAMES CROSCO;
MELVIN CUNNINGHAM; KYLE CUPPETT; KELLY DAHLIN; JOHN
DAHLIN; ROBERT DAMERON; BART DAVIS; CARLA DAWSON;
LORRAINE MORELAND DEW; CURTIS DOTSON; BRETT DUNLAP;
AUTUMN EDWARDS; MELISSA EL ORAZI; CHRISTOPHER ELYARD;
NICHOLAS EVANS; RASHAD EVERETT; LARRY FERRELL; KENNETH
FILKINS; PHILIP FITZPATRICK; BLAINE FORDYCE; JOHN FORMAN;
MORGAN FOWLER; JAMES FRAGMIN; JOHN GALLION; DOUGLAS
GANOE; DARRELL GREGORY; JOHNNY GRESHMAN; MARK HALBURN;
JAMES HALL; GREG HARKINS; ISAAC HARRIS; OMER HAWKINS;
BRANDON HAZLETT; DONNIE HENDERSON; CLAYTON HENDERSON;
KENNETH HENRY; ROSALIND HENRY; JENNIFER HENSLEY; AMANDA
HICKS; JASON HOBAN; MERECEDES HOOD; ADRIENNE HOSTLER;
RYAN HUFFMAN; JOHN HUMBERTSON; CHRISTOPHER HUTTON;
JASON HYDE; JOYCE IDEN; AMANDA JACKSON; LUCINDA JARRELL;
JOSEPH JARRELL; DONALD JARRELL; TINA JENKINS; KEITH JENKINS;
ZACHARY JENKINS; DARCIA DUNN JOHNSON; JEFFREY JORDAN;
STEPHEN KELLY; CHRIS KELLY; MATTHEW KINCAID; JUSTIN
KIRWOOD; BOBBY LILLY; TIFFANY LOVEJOY; EDDIE LOVEJOY; JOHN
LUCAS; CHRISTINA LYNCH; ANDREW MARTIN; CHARLES MASSEY;
WILLIAM MCCLURE; TIMOTHY MCINTYRE; MIKE MEANS; KEVIN
METHENY; MARCO MIJANGOS; WILLIAM MILLER; FRED MILLS;
ROBERT MOORE; ALEX MORAN; ZACHARY MORRIS; JEFF NEASE;
AMY NEASE; TERESA NEWMAN; JEREMY NIDA; BRENT NORVELL;
CHRIS PALMER; TAMMY PASE; JASON PATTON; AMY PAXTON;
ANTHONY PIKULSKI; LORETTA PLANTS; TERRA PRICE; JEFF PUGH;
STACI RANDOLPH; VICTORIA RATLIFF; FRANCES RAYL; FAITH REED;
DAVID RHODES; TIMOTHY ROBERTSON; TIMOTHY ROBERTSON, II;
REGINALD ROBINSON; JEREMY ROWAN; DANIEL RUSSELL; WILLIAM
RUTHERFORD; BRIAN SAUERWEIN; KENT SAUL; PAUL SHAMBLIN;
NICKOLAS SHARP; DANITA SHIRLEY; JAMES SHROUT; SAMANTHA
SKAGGS; DONALD SMITH; DANIEL SMITH; CONNIE SNODGRASS;
DAVID SPEARS; KELSEY STACKPOLE; CHARLENE STEIN; DONOVAN
STEWART; MARK SUDERMAN; RUTH SUDERMAN; LARRY SULLIVAN;
LORRETTA SUTTON; GALY SYLVERNE; MARK TENNANT; PHILLIP
TENNEY; KEVIN TOWNS; RANDALL UPHOLD; COLTON VANBIBBER;
CHRIS VANCE; ROBERT WALKER; MICAH WALKER; LINDA WALLS;
CRYSTAL WARD; LAWRENCE WASHINGTON; ELIZABETH WATKINS;
RANDALL WATKINS; ALICIA WELLS; DON WHIPKEY; BRYAN WHITE;
ERNEST WHITE; KAITLIN WHITE; DAVID WILLARD; JASMINE
WILLIAMS; TIMOTHY WILLIAMS; BARBARA WILSON; COTY WILSON;
BRIANNA WOOD; RICKY WOODALL; STEVEN YOUNG; GINGER
YOUNG; JOSHUA YOUNG,

                    Plaintiff - Appellants,

             v.

OMNICARE, INC., and other; HOME CARE PHARMACY, LLC, d/b/a a variety
of entities including but not limited to, d/b/a Omnicare of Nitro, d/b/a Omnicare of
Nitro, West Virginia; COMPASS HEALTH SERVICES, LLC, d/b/a a variety of
entities including but not limited to, d/b/a Omnicare of Morgantown, d/b/a
Omnicare of Morgantown, West Virginia; JOHN DOE DEFENDANTS,

                    Defendants - Appellees,

             and

ACT FAST DELIVERY OF WEST VIRGINIA, INC.; ACT FAST DELIVERY,
INC.; MILLER TRANSPORATION MANAGEMENT, INC.,

                    Defendants.




                                              2
                                 No. 18-1739


ERIC YOUNG, Individually and on behalf of all others similarly situated;
DUSTIN ALLEN; LISA BAILEY; JANIE BARKER; MITCHELL BECKER;
JONATHAN BENNETT; ERIC BISCHOFF; TIMOTHY BLACK; BRIAN
BOGGS; ERIC BORN; EMMANUEL BOUYIOULIS; JONATHAN BROWN;
TODD BRYANT; ANITA BURCH; DONALD CALHOUN; JEREMY
CANTLEY; JANINE CAPOCEFALO; JERRY CARROLL; DAVID CARUBIA;
ROBERT CAVENDER; JAMIE CERVONE; JOSHUA CLARK; DAVID
CLEMENTS; DEBBIE CLEMINS; DYLAN CLEMINS; BETHANY COOK;
DANNY COSPER; JASON CRIMMEL; JEREMY CROSCO; JAMES CROSCO;
MELVIN CUNNINGHAM; KYLE CUPPETT; KELLY DAHLIN; JOHN
DAHLIN; ROBERT DAMERON; BART DAVIS; CARLA DAWSON;
LORRAINE MORELAND DEW; CURTIS DOTSON; BRETT DUNLAP;
AUTUMN EDWARDS; MELISSA EL ORAZI; CHRISTOPHER ELYARD;
NICHOLAS EVANS; RASHAD EVERETT; LARRY FERRELL; KENNETH
FILKINS; PHILIP FITZPATRICK; BLAINE FORDYCE; JOHN FORMAN;
MORGAN FOWLER; JAMES FRAGMIN; JOHN GALLION; DOUGLAS
GANOE; DARRELL GREGORY; JOHNNY GRESHMAN; MARK HALBURN;
JAMES HALL; GREG HARKINS; ISAAC HARRIS; OMER HAWKINS;
BRANDON HAZLETT; DONNIE HENDERSON; CLAYTON HENDERSON;
KENNETH HENRY; ROSALIND HENRY; JENNIFER HENSLEY; AMANDA
HICKS; JASON HOBAN; MERECEDES HOOD; ADRIENNE HOSTLER;
RYAN HUFFMAN; JOHN HUMBERTSON; CHRISTOPHER HUTTON;
JASON HYDE; JOYCE IDEN; AMANDA JACKSON; LUCINDA JARRELL;
JOSEPH JARRELL; DONALD JARRELL; TINA JENKINS; KEITH JENKINS;
ZACHARY JENKINS; DARCIA DUNN JOHNSON; JEFFREY JORDAN;
STEPHEN KELLY; CHRIS KELLY; MATTHEW KINCAID; JUSTIN
KIRWOOD; BOBBY LILLY; TIFFANY LOVEJOY; EDDIE LOVEJOY; JOHN
LUCAS; CHRISTINA LYNCH; ANDREW MARTIN; CHARLES MASSEY;
WILLIAM MCCLURE; TIMOTHY MCINTYRE; MIKE MEANS; KEVIN
METHENY; MARCO MIJANGOS; WILLIAM MILLER; FRED MILLS;
ROBERT MOORE; ALEX MORAN; ZACHARY MORRIS; JEFF NEASE;
AMY NEASE; TERESA NEWMAN; JEREMY NIDA; BRENT NORVELL;
CHRIS PALMER; TAMMY PASE; JASON PATTON; AMY PAXTON;
ANTHONY PIKULSKI; LORETTA PLANTS; TERRA PRICE; JEFF PUGH;
STACI RANDOLPH; VICTORIA RATLIFF; FRANCES RAYL; FAITH REED;
DAVID RHODES; TIMOTHY ROBERTSON; TIMOTHY ROBERTSON, II;
REGINALD ROBINSON; JEREMY ROWAN; DANIEL RUSSELL; WILLIAM

                                      3
RUTHERFORD; BRIAN SAUERWEIN; KENT SAUL; PAUL SHAMBLIN;
NICKOLAS SHARP; DANITA SHIRLEY; JAMES SHROUT; SAMANTHA
SKAGGS; DONALD SMITH; DANIEL SMITH; CONNIE SNODGRASS;
DAVID SPEARS; KELSEY STACKPOLE; CHARLENE STEIN; DONOVAN
STEWART; MARK SUDERMAN; RUTH SUDERMAN; LARRY SULLIVAN;
LORRETTA SUTTON; GALY SYLVERNE; MARK TENNANT; PHILLIP
TENNEY; KEVIN TOWNS; RANDALL UPHOLD; COLTON VANBIBBER;
CHRIS VANCE; ROBERT WALKER; MICAH WALKER; LINDA WALLS;
CRYSTAL WARD; LAWRENCE WASHINGTON; ELIZABETH WATKINS;
RANDALL WATKINS; ALICIA WELLS; DON WHIPKEY; BRYAN WHITE;
ERNEST WHITE; KAITLIN WHITE; DAVID WILLARD; JASMINE
WILLIAMS; TIMOTHY WILLIAMS; BARBARA WILSON; COTY WILSON;
BRIANNA WOOD; RICKY WOODALL; STEVEN YOUNG; GINGER
YOUNG; JOSHUA YOUNG,

                    Plaintiff - Appellees,

             v.

OMNICARE, INC., and other; HOME CARE PHARMACY, LLC, d/b/a a variety
of entities including but not limited to, d/b/a Omnicare of Nitro, d/b/a Omnicare of
Nitro, West Virginia; COMPASS HEALTH SERVICES, LLC, d/b/a a variety of
entities including but not limited to, d/b/a Omnicare of Morgantown, d/b/a
Omnicare of Morgantown, West Virginia; JOHN DOE DEFENDANTS,

                    Defendants - Appellants,

             and

ACT FAST DELIVERY OF WEST VIRGINIA, INC.; ACT FAST DELIVERY,
INC.; MILLER TRANSPORATION MANAGEMENT, INC.,

                    Defendants.



Appeals from the United States District Court for the Southern District of West Virginia,
at Beckley. Irene C. Berger, District Judge. (5:16-cv-09788)


Submitted: January 28, 2019                                   Decided: February 6, 2019



                                             4
Before WILKINSON and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas R. Goodwin, Susan C. Wittemeier, Richard D. Owen, GOODWIN &
GOODWIN, LLP, Charleston, West Virginia, for Appellants/Cross-Appellees. David K.
Montgomery, Cincinnati, Ohio, Marla N. Presley, JACKSON LEWIS P.C., Pittsburgh,
Pennsylvania, for Appellees/Cross-Appellants.


Unpublished opinions are not binding precedent in this circuit.




                                            5
PER CURIAM:

       Eric Young and other former drivers (“the drivers”) of Act Fast Delivery of West

Virginia, Inc. (“AFDWV”) appeal from a jury verdict against them and in favor of

Omnicare, Inc. (“Omnicare”) and from the denial of their Fed. R. Civ. P. 59(a) motion for

a new trial. * We affirm.

       “A district court may grant a new trial only if the verdict: (1) is against the clear

weight of the evidence; (2) is based upon false evidence; or (3) will result in a

miscarriage of justice.” EEOC v. Consol Energy, Inc., 860 F.3d 131, 145 (4th Cir. 2017),

cert. denied, 138 S. Ct. 976 (2018). We “review for abuse of discretion a district court’s

denial of a motion for new trial and will disturb that judgment only in the most

exceptional circumstances.” Id. (internal quotation marks omitted). “In considering a

motion for a new trial, a trial judge may weigh the evidence and consider the credibility

of witnesses[.]” King v. McMillan, 594 F.3d 301, 314 (4th Cir. 2010) (internal quotation

marks omitted).

       Upon our review of the record, we conclude that the district court did not abuse its

discretion in denying the drivers’ motion for a new trial. Accordingly, we affirm the

district court’s judgment. We dispense with oral argument because the facts and legal



       *
         We note that counsel for Omnicare represents Home Care Pharmacy, LLC, and
Health Services, LLC. For purposes of this opinion, we shall refer to these entities
collectively as “Omnicare.” We also recognize that this action was stayed as to AFDWV
because of its ongoing bankruptcy proceeding. See In re Act Fast Delivery of W. Va.,
Inc., No. 1:17-bk-10137 (S.D. W.Va.).


                                             6
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        AFFIRMED




                                         7